 NATHAN'S FAMOUS OF YONKERS, INC.Nathan'sFamous of Yonkers,Inc.andLocal 50,American Bakery and ConfectioneryWorkersUnion,AFL-CIO and Local1115,Restaurant,Dining Room and Luncheonette Employees Union,and Local 350, Bakery and Confectionery Union,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaNathan'sFamous of Yonkers,Inc.andLocal 50,American Bakery and ConfectioneryWorkersUnion,AFL-CIO. Cases 2-CA-11732 and2-RC-15015October 28, 1970DECISION, ORDER, AND CERTIFICA-TION OF REPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, theRegional Director for Region 2 issued his Decisionand Direction of Election in Case 2-RC-15015 onDecember 13, 1968, in which he,interalia,directedthat an election be held among the full-time andregular part-time restaurant employees, with certainexclusions,at the Company's Yonkers, New York,place of business.' The election was held on January10,1969, the tally of ballots showing that thePetitioner, Local 50, American Bakery and Confec-tioneryWorkers Union, AFL-CIO, had received 32votes, incumbent Intervenor, Local 350, no votes, andIntervenor,Local 1115, Restaurant, Dining Roomand Luncheonette Employees Union, 20 votes. Twoballotswere challenged. Thereafter Local 350 andLocal 1115 each filed objections to the electionrequesting that the election be set aside on the ground,inter alia,that the Company had failed to provide anelection eligibilitylistasrequired by the Board'sdecision inExcelsior Underwear Inc.,156 NLRB 1236.On July 1, 1969, the Acting Regional Director forRegion 2 issued a Supplemental Decision andDirection of Second Election in which he found meritin the Intervenors' objections based on the absence oftheExcelsioreligibility list, found all other objectionsto be withoutmerit, and directed a second election beheld.Meanwhile, on January 21 and 28, 1969, Local 50had filed charges alleging that the Company hadengaged in certain unlawful conduct under Section8(a)(1), (2), (3), (4), and (5) of the Act intended to1The Companyand incumbent Intervenor,Local 350,Bakery andConfectioneryWorkersUnion,Bakery and ConfectioneryUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,filed requests for review of the Regional Director's131discouragemembership in and support for theCharging Union and intended to assist the Interve-nors in the representation proceeding. Then on July14, 1969, Local 50 filed in the representation proceed-ing its Request for Review and/or Motion to Vacatethe Regional Director's Supplemental Decision andDirection of Second Election. Thereafter on August25, the Board granted the request and decided that "inlight of the pending unfair labor practiceallegations... further investigation or hearing is necessary todetermine whether the Employer's failure to furnishanExcelsiorlist constitutes-in all the circumstancesof this particularcase-a valid basis upon which to setaside the firstelection."Thus, the Board returned therepresentation proceeding to the Regional Directorfor further appropriate processing.On September 12, 1969, the Regional Directorissued his complaint in the unfair labor practicesproceeding alleging that the Company had violatedSection 8(a)(1), (2), (3), and (4) of the Act.2 Four dayslaterhe issued his order consolidating Cases2-CA-11732 and 2-RC-15015. On October 17, 1969,the Company filed its answer to the complaint inwhich,interalia,itdenied the commission of anyunfair labor practices and requested the complaint bedismissed. Subsequently, on November 3, 1969, theRegional Director issued his order amending com-plaint.On or about November 12, 1969, the parties to theconsolidatedcases,including the General Counsel,entered into a stipulation, in which they requested thetransfer of this proceeding to the Board. In thestipulation the parties in effect agreed that the formalpapers filed in the complaint case and the record inthe representation case constitute the entire record inthisproceeding and further agreed that no oraltestimonywas either necessary or desired. Theywaived their right to a hearing before a TrialExaminer, themaking of findings of fact andconclusions of law by a Trial Examiner, and theissuance of a Trial Examiner's Decision and Recom-mended Order. The Parties reserved the right to filebriefs.The Board approved the stipulation andgranted the request to transfer the case on November28, 1969. Thereafter all parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Decision and DirectionThe requestswere deniedby theBoard on January9, 19692TheRegional Directorhad previouslydismissed the 8(a)(5) allegationsof the chargesand Local 50's appeal to the General Counsel was denied186 NLRB No. 19 132DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board has considered the entire record in thisproceeding, including the briefs of the parties,3 andmakes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company maintains an office and place ofbusiness at 2290 Central Park Avenue in the city ofYonkers, New York, where it has at all times materialbeen engaged in the operation of a restaurant. Duringthe past year, the Company's gross revenue from itsrestaurant operations was in excess of $500,000 andduring the same period it purchased, and haddelivered, from points outside the State of New Yorkfood and beverages valued in excess of $50,000.Accordingly, we find, in agreement with the stipula-tion of the parties, that the Employer's operationsaffect commerce within the meaning of Section 2(6)and (7) of the Act and that it will effectuate thepurposes of the Act to assert jurisdiction in thisproceeding.II.THE LABORORGANIZATIONS INVOLVEDThe parties agree,and we find,thatLocal 50,American Bakery and Confectionery Workers Union,AFL-CIO;Local 350,Bakery and ConfectioneryWorkers Union,Bakery and Confectionery Union,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America;and Local1115,Restaurant,Dining Room and LuncheonetteEmployees Union,are labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES1.Local 50 filed its petition in the representationcase on September 17, 1968, seeking an electionamong the full-time and regular part-time employeesat the Company's Yonkers restaurant. Local 350 waspermitted to intervene on the basis of a contractualinterestand Local 1115 on the basis of threeauthorization cards. As stated, the election was heldon January 10, 1969, with Local 50 receiving 32 votes,Local 1115 receiving 20, and Local 350 receivingnone.At all times material Local 1115 has representedcertain of the Company's employees at its ConeyIsland restaurant and has had a bargaining agreementcontaining a union-security clause covering suchemployees. On October 24, 1968, Irwin Mandell, theCompany's agent and supervisor, transferred AdolfoNieves, John Cadges, and Carlos Rodiguez, from its3The Company, Local 350, and Local 1115request oral argumentTheir requestisherebydenied as the record in this proceeding, includingConey Island to its Yonkersrestaurant,said transfersbeing temporary and for the purpose ofassistingLocal 1115 to obtain a showingof interestin order tointervene in the representation proceeding. Also onthat date,Mandell urged and solicited employeesprior to their transfer to the Yonkers restaurant tosigncards designating Local 1115 as theirrepresenta-tive for purposes of collective bargaining. Thereafter,on December 10, 1968, George Sayegh, the Compa-ny's agent and supervisor, promised the employees hewould grant theirrequestsfor transfers from onelocation to another in order to induce them to assist orsupport Local 1115, but threatened not to grant suchrequests if the employees supported Local 50. About10 days later, Sayegh further threatened the employ-ees with a plant shutdown if they supported Local 50,while at thesame timeencouraging the employees tovote for Local 1115 in the upcoming election. Then onJanuary 3, 1969, at the Yonkers restaurant Sayeghpromised the employees the Company would hiretheir friends and on January 6, 8, and 17 promised theemployees managerial positions and salaryincreases,allsuch promises being made for the purpose ofinducing the employeesto assistand support Local1115. Also on or about January 10, Sayegh designatedan employee to actas anobserver for Local 1115 atthe representation election and, subsequently, onJanuary 17 granted the Yonkers employees wageincreasesin order to induce them to assist or supportLocal 1115. By the foregoing acts of assistance andother conduct in support of Local 1115, the Company,we find, restrained and coerced employees in viola-tion of Section 8(a)(1) of the Act. We further find thatby such conduct the Company also violated Section8(a)(2) of the Act.2.The General Counsel and Local 50 contend thattheCompany additionally violated Section 8(a)(2)and (1) by continuing to check off dues fromDecember 1, 1968, to May 1969, allegedly on behalfof Local 350, when in November 1968 a majority ofthe employees had signed and Local 50 had submittedto the Company dues checkoff revocation formseffective as of the termination date of the contract.The Company points out that all checkoff receiptswere placed in escrow during the disputed period, andargues (1) that there was, during that full period, acontract in effect, and (2) that in any event there wasno violation because it continued the checkoff not toassistLocal 350, which receivednoneof the duesmoney, but rather to protectitselfagainst any claimsby Local 350.The contractual justification for the checkoff is atbest confusing. The original contract between Local350 and the Company ran from December 1964 tothe briefs,adequately reflects the issues and the positions of the parties NATHAN'S FAMOUS OF YONKERS, INC.133December 1966. In April 1966, a modification wasexecuted which carried a May 1969 expiration date,but in December 1966, on the termination date of the1964 agreement, the Company and Local 350 execut-ed another complete contract which ran only toDecember 1, 1968. In the representation proceedingthe Regional Director held that the December 1 dateof the last negotiated agreement was the operativeterminalormodificationdate for contract-barpurposes.4 The General Counsel and Local 50 nowcontend that that date is the relevant date fortermination of the checkoff pursuant to the revoca-tions.We do not believe that the decision on theapplicability of contract-bar principles is determina-tive of 8(a)(2) checkoff issues raised here.5Here, although the contract between the Companyand Local 350 was no bar to an election, it was,nonetheless, effective at least on its face until May1969.Whether or not that contract would underSection 302 of the Act support the continuingcheckoff of dues we do not decide, but we do find thatitcreated a situation justifying the Company'sconcern that despite the contract-bar decision it mightbe liable to Local 350 for the checkoff until thecontract'sMay 1969 expiration. Further, we believetheCompany's good faith in this respect wasdemonstrated by the fact that no money was paid overto Local 350 pursuant to the disputed checkoff butrather that the checked-off sums were placed inescrow. In these circumstances where there was areasonable basis for the Company's concern forcheckoff liability and where the union received nofinancial benefit from the disputed checkoff, wecannot find that the checkoff from December 1968 toMay 1969 was financial or other support for Local 350in violation of Section 8(a)(2) and (1) of the Act .133.Itisnoted above that Sayegh threatenedemployees on December 10, 1968, that the Companywould not grant transfer requests and on December20 that it would close down if the employeessupportedLocal50.Previously-sometime inOctober-Jack Marks, a company agent and supervi-sor, interrogated employees concerning their signingcards revoking their payroll dues deductions onbehalf of Local 350. Then on or about January 26,1969, Sayegh ordered the transfers of Alfredo Kerca-do and Nancy Papalardo from the Company'sYonkers to its Times Square restaurant, a place ofemployment less desirable to them. Papalardo, unlikeKercado, failed to report for work at the TimesSquare restaurant. Thereafter, on January 30, Ike4As stated above,the Board denied review of that decision.5 In effect the General Counsel and Local 50 are asking us to find that adecision that a contract is a bar is tantamount to finding the contract nolonger exists at least insofar as being effective to support lawful checkoffunder Sec.302 of the Act, and further that,if the checkoff is unlawfulunder Sec.302, it necessarily violates Sec. 8(a)(2). Our contract-bar rules doBrown, the Company's agent and supervisor, orderedKercado to transfer from Times Square to the ConeyIsland restaurant, a place of employment less desira-ble to Kercado who in consequence refused to reportto work and terminated his employment. The Compa-ny ordered the foregoing transfers because theaffected employees had joined and assisted Local 50and engaged in other protected concerted activity andbecause they had given testimony under the Act in therepresentation proceeding. The foregoing conduct, wefind, clearly undermined employee support for Local50 and interfered with, restrained, and coercedemployees in their protected concerted activities inviolation of Section 8(a)(1) of the Act. We find, also,that the transfers of Kercado and Papalardo and theirtermination of employment, which the parties stipu-lated to be constructive discharges by the Company,caused by their supporting Local 50 and testifying at aBoard hearing, violated Section 8(a)(3) and (4) of theAct.IV. THE OBJECTIONS TO THE ELECTIONAs described above, an election was held onJanuary 10, 1969, in which Local 50, the Petitioner,received 32 votes; Local 1115, an Intervenor, received20 votes, and Local 350, the Incumbent, received novotes. Upon the losing parties' objections based on theCompany's failure to provide theExcelsiorlist, theRegional Director set aside the election and directedthat a second election be held. The Board, on Local50'srequest for review, concluded that furtherconsideration was necessary to determine "whethertheEmployer's failure to furnishExcelsiorlistconstitutes-in all the circumstances of this particularcase-a valid basis upon which to set aside the firstelection."We now conclude it does not.In administering ourExcelsiorlist requirement, wehave consistently been aware that a literal applicationof the rule may not be appropriate in all situations.?The essential purpose of that requirement is to helpprovide in Board elections an informed electorate onthe theory that employees subject to the propaganda,information, and argument of all sides competing inthe election will best be able to cast ballots trulyreflecting their free choice and not a choice born inpart of ignorance. Here, of course, noExcelsiorlistwas supplied. Nonetheless, Local 50 won the electionin the face of company threats to the employees that itwould not grant transfer requests and would closedown if they supported Local 50, in the face of illegalnot, of course, determine whether or not a contract in fact exists and Sec.302 did not create a new unfair labor practice under Sec. 8(a)(2). SeeSalant& Salant Inc.,88 NLRB 816.6 SeeMortonSalt Company,119 NLRB 1402.7See, for example,Program Aids Company, Inc.,163NLRB 145. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany interrogation of employees concerning theirreasons for revoking the Local 350 checkoff authori-zations, and in the face of the Company's pervasiveillegal assistanceand support of Local 1115. Conse-quently, in view of the Company's illegal activityclearly intended either directly or indirectly to achievethe defeat of Local 50, we find it impossible toconclude that there is any purpose to be served by thetimely submission of anExcelsiorlist which would befurthered by setting this election aside because theEmployer declined to furnish the list.8 Thus, we areconvinced that in the circumstances here nothingwould be achieved, other than some empty vindica-tion of our direction herein or of the "rights" of theIntervenors to the list, by setting aside the electionbecause of the Company's refusal to produce the list.Certainly no substantial interest of the employees inasserting their free choice would be furthered by sucha result. At most that result would do no more thanpermit the Company to benefit from its own pastillegal actions intended to stave off Local 50 recogni-tion and provide it with another opportunity to defeatthatUnion. That, of course, was not one of theintended purposes of theExcelsiordecision.9In view of all the foregoing, we overrule theinterveningUnions'-Local350andLocal1115-objections to the election held on January 10,1969, and shall, therefore, certify Petitioner Local 50as the bargaining representative of the employees inthe appropriate unit.CONCLUSIONS OF LAW1.Nathan'sFamous of Yonkers, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.Local 50,American Bakery and ConfectioneryWorkers Union,AFL-CIO,and Local 1115,Restau-rant,Dining Room and Luncheonette EmployeesUnion,and Local 350, Bakery and ConfectioneryWorkers Union,Bakery and Confectionery Union,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, are labororganizations within the meaning of Section 2(5) ofthe Act.3.By interrogating employees in October 1968,concerning their reasons for signing checkoff authori-zation revocations,by threatening employees with aplant shutdown to induce them to refrain fromsupporting Local 50,and by threatening employees8There is no evidence that any union was prejudiced more than anotherby the withholding of theExcelsiorlistHowever,the situation suggeststhat the disfavoredLocal50 was possibly more prejudiced than favoredIntervenor Local 1115 or incumbentLocal350 which had with theCompany along-establishedbargaining relationship embracing union-security provisions.9 InHershey Chocolate Corporation,121 NLRB901, 905, with respect towith a denial of transfer requests if they supportedLocal 50, the Respondent Company has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By soliciting employees to sign cards on behalfof Local 1115, by temporarily transferring employeesto its Yonkers establishment in order to aid thatUnion to obtain a showing of interest in therepresentation case, and by the other above-enumer-ated acts and conduct in support of Local 1115, theRespondent Company has engaged in unfair laborpractices within the meaning of Section 8(a)(2) and (1)of the Act.5.By transferring Alfredo Kercado and NancyPapalardo to locations they considered less desirableand by constructively discharging them because saidemployees had joined and assisted Local 50 andbecause they had given testimony under the Act, theRespondent Company engaged in unfair labor prac-tices within the meaning of Section 8(a)(3), (4), and (1)of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent Company set forthin section III, above, occurring in connection with theRespondentCompany's operations described insection I, above, have a close, intimate, and substan-tialrelationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the Respondent Companyviolated Section 8(a)(1), (2), (3), and (4) we shall orderthat it cease and desist therefrom and that it takecertain affirmative action which will effectuate thepolicies of the Act.As we have found that the Respondent Companydiscriminated against Alfredo Kercado and NancyPapalardo by transferring them to less desirablelocations and by causing their constructive discharg-es, we shall order that the Respondent Company offerthem immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyits contract-bar rules, the Board statedthat they"are compelledneitherbythe Act nor byjudicialdecision,but are rather discretionary ruleswhichmay be appliedor waived as the facts in agivencase mayrequirein theinterests of effectuating thepoliciesof the Act" That comment is, in ouropinion,equallyapplicableto thedirectionthan anExcelsiorlistbesupplied NATHAN'S FAMOUS OF YONKERS, INC.equivalent positions at its Yonkers establishment,without prejudice to their seniority and other rightsand privileges, and make them whole for any loss ofearnings they may have suffered by reason of thediscrimination against them, by payment to each ofthem of a sum of money equal to the amount henormally would have earned from the date of hisdischarge to the date of the offer of reinstatement, lesshis net earnings, to which shall be added interest atthe rate of 6 percent per annum, in accord with theformula set forth in F.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Finally, in view of the pervasive nature of theRespondent Company's unfair labor practices, weshall order that it cease and desist from in any othermanner infringing upon employees' rights guaranteedby Section 7 of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders Nathan's Famous ofYonkers, Yonkers, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning their rea-sons for signing checkoff authorization revocationcards.(b) Threatening employees that it will close downand that it will not grant their transfer requests toinduce them to refrain from supporting Local 50 orany other union.(c)Encouraging membership in, or support for,Local 1115 or any other labor organization byencouraging employees to sign union authorizationcards, by promising or granting benefits to encouragesupport for Local 1115 or any other labor organiza-tion, or in any other manner unlawfully encouragingemployeesto assistor support any labor organization.(d) Discouraging membership in and activities onbehalf of Local 50 or any other labor organization bydiscriminatorily transferring and constructively dis-charging any employee because of membership in orsupport for Local 50 or any other labor organization.(e)Discriminatorily transferring, constructivelydischarging, or otherwise discriminating against anyemployee for giving testimony under the Act.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization, to form labor organizations, to joinor assist the above-named Union or any other labor10 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"135organization, to bargain collectively through repre-sentatives of their own choosing, and to engage inother concerted activity for the purpose of collectivebargaining or other mutual aid or protection or torefrain from any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Offer to Alfredo Kercado and Nancy Papalardoimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions at its Yonkers establishment asprovided in that section of the Decision entitled "TheRemedy."(b)Notify each employee entitled to reinstatementpursuant to the provisions of paragraph 2(a) above, ifpresently serving in the Armed Forces of the UnitedStates,ofhis right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.(c)Make Alfredo Kercado and Nancy Papalardowhole for any loss of pay suffered by reason of theRespondent Company's discrimination against themin accordance with the provisions set forth in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available toauthorized agents of the National Labor RelationsBoard, for examination and copying, all payrollrecords, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or useful in computing the amount ofbackpay herein provided.(e) Post at its places of business at Yonkers, NewYork, Times Square, New York City, New York, andConey Island, New York, copies of the attachednotice marked "Appendix." 10 Copies of said notice,on forms provided by the Regional Director forRegion 2, after being duly signed by an authorizedrepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 2, inwriting, within 10 days from the date of this Order,what steps the Respondent Company has taken tocomply herewith.shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD." 136DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVEIT IS HEREBY CERTIFIED that Local 50, AmericanBakeryandConfectioneryWorkersUnion,AFL-CIO,has been designated and selected by amajority of the employees of the EmployerCompanyin the unit found appropriate,as their representativefor the purposes of collective bargaining,and that,pursuant to Section 9(a) ofthe Act,the said labororganization is the exclusive representative of all suchemployees for the purposes of collective bargainingwith respect to rates of pay, wages,hours ofemployment,and other terms and conditions ofemployment.Chairman Miller,dissenting in part:The incumbent Union was,inmy view,clearlyentitled to anExcelsiorlist,unless we are to hold thatincumbent unions are not so entitled or that a unionwhich does not attract a substantial number of votesin an election has no standing to object to the electiononExcelsiorgrounds. My colleagues would not carveout either exception to theExcelsiorrequirements, yettheyfind no reason here to sustain the objections. Imust dissent from such a decision,which offersconfusion instead of helpful guidance to those wholook to our decisions for intelligible interpretations ofthe law.to induce them to assist that Union or in any othermanner unlawfullyassistor support that Union.WE WILL NOT transfer employees against theirwill and cause them to quit working for us becausethey have aided and supported Local 50 or anyother union or because they have testified at ahearing held by the National Labor RelationsBoard.WE WILL offer to Alfredo Kercado and NancyPapalardo, at our Yonkers, New York, restaurant,immediate and full reinstatement to their formerjobs or, if thosejobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or other rights and privileges, and we willpay them for any loss of pay because of ourdiscrimination against them.WE WILL notify the above employees if present-ly serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate our em-ployees concerning their reasons for revoking thecheckoff authorizations.WE WILL NOT threaten our employees with ashutdown or refusal to grant transfer requests ifthey join or otherwise support Local 50, AmericanBakeryandConfectioneryWorkersUnion,AFL-CIO, or any other labor organization.WE WILL NOT encourage employees to signauthorization cards for Local 1115, Restaurant,Dining Room and Luncheonette Employees Un-ion, promise or grant employees benefits in orderNATHAN'S FAMOUS OFYONKERS(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 36th Floor Federal Building, 26 Federal Plaza,NewYork,NewYork10007,Telephone212-264-0300.